USCA4 Appeal: 20-7566      Doc: 8         Filed: 01/13/2022      Pg: 1 of 3




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 20-7566


        RENALDO SHEPARD, a/k/a Renaldo Shephard,

                             Petitioner - Appellant,

                      v.

        BRYAN K. DOBBS, Warden,

                             Respondent - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        Richard Mark Gergel, District Judge. (4:20-cv-02302-RMG)


        Submitted: January 10, 2022                                       Decided: January 13, 2022


        Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Renaldo Shepard, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-7566       Doc: 8          Filed: 01/13/2022     Pg: 2 of 3




        PER CURIAM:

               Renaldo Shepard, a federal prisoner, appeals the district court’s order accepting the

        magistrate judge’s recommendation and dismissing without prejudice for lack of

        jurisdiction Shepard’s 28 U.S.C. § 2241 petition in which Shepard sought to challenge his

        18 U.S.C. § 922(g) conviction and sentence by way of the savings clause in 28 U.S.C.

        § 2255. Pursuant to § 2255(e), a prisoner may challenge his conviction and sentence in a

        traditional writ of habeas corpus pursuant to § 2241 if a § 2255 motion would be inadequate

        or ineffective to test the legality of his detention.

               [Section] 2255 is inadequate and ineffective to test the legality of a
               conviction when: (1) at the time of conviction, settled law of this circuit or
               the Supreme Court established the legality of the conviction; (2) subsequent
               to the prisoner’s direct appeal and first § 2255 motion, the substantive law
               changed such that the conduct of which the prisoner was convicted is deemed
               not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping
               provisions of § 2255 because the new rule is not one of constitutional law.

        In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

               [Section] 2255 is inadequate and ineffective to test the legality of a sentence
               when: (1) at the time of sentencing, settled law of this circuit or the Supreme
               Court established the legality of the sentence; (2) subsequent to the prisoner’s
               direct appeal and first § 2255 motion, the aforementioned settled substantive
               law changed and was deemed to apply retroactively on collateral review; (3)
               the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2) for
               second or successive motions; and (4) due to this retroactive change, the
               sentence now presents an error sufficiently grave to be deemed a fundamental
               defect.

        United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

               We have reviewed the record and, following Greer v. United States, 141 S. Ct. 2090

        (2021), find no reversible error in the district court’s conclusion that it lacked jurisdiction

        to consider Shepard’s § 2241 petition. Accordingly, we affirm the district court’s order.

                                                        2
USCA4 Appeal: 20-7566     Doc: 8       Filed: 01/13/2022    Pg: 3 of 3




        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                  AFFIRMED




                                                  3